MR. JUSTICE HUNT,
dissenting:
I dissent and would reverse.
Section 39-51-2108, MCA, states that benefits may not be paid during the period between successive academic years if the individual has a contract for both years. The important part of this statute that applies here is “if the individual has a contract for both years.”
The individuals had no contract for both years. They had been advised that their contracts would not be renewed for the following year. Because they had no contract they were properly eligible and properly paid benefits during the period.
The majority now holds that these proper payments are “improper” because subsequent reinstatement relates back. The individuals are, therefore, to be placed in the same position as if they had contracts for both years. I disagree.
The benefits were properly paid and they cannot now be made to *77be improper. No contract existed for the required “both years” during the relevant period and it cannot now be made to exist. Whether the individuals here were “re-hired” or “reinstated,” or whether the contracts were “renewed,” it is inescapable that no contract existed during the period in which benefits were paid. Absent an existing contract for the requisite “both years,” section 39-51-2108 simply does not apply to prohibit payment of benefits and it cannot be applied to require the individuals to now reimburse for the benefits properly paid.